Citation Nr: 0216416	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  00-09 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to December 
1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of an April 1999 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in April 2000, a statement of the 
case was issued in April 2000, and a substantive appeal was 
received in April 2000.  The Board notes that the veteran 
initially requested a RO hearing and such was scheduled for 
May 2001.  At the time of his scheduled hearing, the veteran 
agreed to an informal hearing conference with a Decision 
Review Officer in lieu of a hearing.


FINDINGS OF FACT

1.  In a July 1997 rating decision, the RO denied entitlement 
to service connection for PTSD; a notice of disagreement was 
not received to initiate an appeal from that determination.  

2.  Evidence received since the July 1997 rating decision is 
new, bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.

3.  The veteran does not suffer from PTSD.

4.  An acquired psychiatric disorder was not manifested 
during military service and is not otherwise related to 
military service.  


CONCLUSIONS OF LAW

1.  The July 1997 rating decision which denied entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105(c) 
(West 1991).

2.  Evidence received since the July 1997 rating decision is 
new and material and the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD, has been reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2002).

3.  An acquired psychiatric disorder, to include PTSD, was 
not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
service records, VA examination reports as well as VA 
treatment records and a private medical evaluation.  
Significantly, no additional pertinent evidence has been 
identified by the veteran as relevant to the issue on appeal.  
In a June 2001 letter, the RO informed the veteran of the 
enactment of the VCAA and explained the duty to assist.  The 
RO also informed the veteran of what evidence was needed from 
him and where to send such information.  Thus, the veteran 
has effectively been furnished notice of the types of 
evidence necessary to substantiate his claim as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Under these 
circumstances, no further action is necessary to assist the 
veteran with his claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.  The discussions in the rating 
decision, statement of the case, and supplemental statement 
of the case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board therefore finds that the notice 
requirements of the new law have been met.  

The Board also observes that the VCAA specifically notes that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f).  
However, the new notice provisions of the VCAA do apply to 
attempts to reopen claims and VA must notify the claimant of 
any further information or evidence not previously provided 
to VA that is necessary to substantiate the claim.  VA must 
also notify the claimant which portion of that information or 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  VA must also notify the claimant 
which portion of that information and evidence, if any, is to 
be provided by the claimant and which portion, if any, the 
Secretary will attempt to obtain on behalf of the claimant.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has been effectively advised in the statement of the 
case and supplemental statement of the case of the types of 
evidence necessary to reopen his claim.  Further, the record 
shows that VA has effectively complied with the VCAA by 
obtaining all identified VA and private treatment records.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 


Analysis

Prior to the April 1999 rating decision from which the 
present appeal arises, the veteran's claim of entitlement to 
service connection for PTSD was most recently denied in a 
July 1997 rating decision on the basis that there was no 
confirmed diagnosis of PTSD and there was insufficient 
evidence to establish a sufficient stressor.  The veteran was 
informed of this decision in a letter dated in July 1997, and 
he was also furnished notice of appellate rights and 
procedures.  In an August 1997 letter, the veteran reiterated 
that he believed he was entitled to a "service-connected 
disability," and he detailed several incidents in Vietnam.  
In an August 1997 letter, the RO requested specific and 
detailed information regarding identified stressors.  In an 
October 1997 letter, the RO informed the veteran that his 
claim remained denied as no response to the RO's August 1997 
letter had been received.  

Based on a review of the above items of evidence, the Board 
finds that the veteran did not file a notice of disagreement 
to initiate an appeal from the July 1997 rating 
determination.  While the veteran did express disagreement in 
his August 1997 letter to the RO, he did not express any 
desire to appeal the RO's determination.  A notice of 
disagreement must not only express disagreement, but it must 
also indicate a desire to appeal.  38 C.F.R. § 20.201 (1997); 
Gallegos v. Principi, 283 F.3d 1309 Fed. Cir. 2002).  In 
fact, the RO responded to the veteran's August 1997 letter 
and requested more details of the claimed stressors and, when 
the veteran failed to respond, the RO sent him an October 
1997 letter informing him that his appeal remained denied.  
He was also again furnished notice of his right to appeal.  
However, no timely response was received.  In sum, the Board 
finds that the July 1997 rating decision became final based 
upon the evidence then of record.  See 38 U.S.C.A. § 7105(c).  
However, a claim will be reopened if new and material 
evidence is presented or secured since the last decision 
denying the claim.  See 38 U.S.C.A. § 5108.  The veteran 
sought to reopen his claim of entitlement to service 
connection for PTSD in March 1999.  The RO denied this 
request, and the present appeal ensued.

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

A review of the record reflects that a good deal of medical 
evidence has been received since the RO's July 1997 decision, 
including a private medical evaluation demonstrating a 
diagnosis of PTSD and a statement from the veteran providing 
specific information of an alleged stressful event during 
service.  The Board is of the opinion that this evidence is 
not wholly cumulative or redundant of evidence previously on 
file and is sufficiently significant to the issue in this 
case that it must be considered in order to fairly decide the 
merits of this claim.  The additional evidence is therefore 
new and material and the claim must be reopened.  See Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  A claim reopened 
after new and material has been received must be considered 
de novo.  See Manio v. Derwinski, 1 Vet. App. at 145 (1991).  

Applicable law and regulations provide that basic entitlement 
to disability compensation may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. § 1110.  Service connection connotes 
many factors but basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303(a).  Certain chronic 
disabilities, such as psychoses, will be presumed to be 
related to service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. §  3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  If the evidence establishes that the 
veteran was a prisoner-of-war under the provisions of Sec. 
3.1(y) of this part and the claimed stressor is related to 
that prisoner-of-war experience, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions and hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f).  Where the record does not reflect that 
the veteran engaged in combat with the enemy under 
38 U.S.C.A. § 1154(b), his assertions, standing alone, cannot 
as a matter of law provide evidence that he "engaged in 
combat with the enemy" or that an event claimed as a 
stressor actually occurred.  See Dizoglio v. Brown, 9 Vet. 
App. 169 (1996).  

Service personnel records demonstrate a military occupational 
specialty of light weapons infantry.  The veteran received 
the Republic of Vietnam Service Medal with two bronze service 
stars, and the Republic of Vietnam Campaign Medal.  He served 
in the Republic of Vietnam from March 12, 1971 to December 
23, 1971.  However, the evidence in this matter does not 
persuasively show that the veteran engaged in combat with the 
enemy. While he did serve in Vietnam and was with the 
infantry, service personnel records and service medical 
records do not include any reports of combat, and the Board 
notes also that the veteran was not awarded any decorations 
which denote combat service.  Further, some of the 
allegations regarding combat, such as being shot and removing 
the bullet himself, are not only not documented, but have 
been noted by medical personnel with some suspicion as to the 
credibility of such claims.  

Service medical records demonstrate that upon enlistment 
examination dated in May 1970, the veteran's psychiatric 
status was clinically evaluated as normal.  A November 1973 
clinical abstract demonstrates a diagnosis of inadequate 
personality.  It was noted that the veteran had a past 
medical history of psychiatric care.  His pattern of behavior 
was noted as characterized by ineffective responses to 
emotion, social, and intellectual demands.  It was also noted 
that there was no evidence of psychosis or debilitating 
neurosis.  Upon separation examination dated in October 1973, 
the veteran's psychiatric status was again clinically 
evaluated as normal.  

A July 1985 VA clinical record notes the veteran complained 
of being depressed and having suicidal impulses.  The veteran 
reported running over the father of his fiancée while in 
Vietnam and killing him.  The veteran did not describe any 
startle response, numbing, or the death of numerous other 
comrades.  It was noted that the veteran was not engaged in 
combat, although he did report being shot at a lot.  The 
veteran reported being married four times with his second 
wife (who was Vietnamese) being killed by an American mortar 
round in their hut in Vietnam.  On mental status examination, 
the examiner noted that mental content tended to be somewhat 
obsessive in extraneous detail.  Suicidal ideation was 
mentioned in the first few minutes of the interview, but was 
not subsequently alluded to.  The examiner noted he did not 
believe it was present at that time but probably was present 
when the veteran was under more pressure or duress.  No 
delusional material was elicited.  Insight and judgment were 
noted as fair to poor.  The examiner noted a diagnostic 
impression of mixed personality disorder with strong passive, 
dependent features.  The examiner noted the veteran a might 
have some symptoms of PTSD, but he did not believe the 
veteran had enough to constitute the full syndrome.  

In a March 1986 rating action, the RO denied entitlement to 
service connection for PTSD.  

Upon VA psychiatric examination dated in April 1986, the 
veteran complained of nightmares of a sergeant he ran over 
while in Vietnam.  The veteran reported being in Vietnam for 
18 months and driving a supply truck.  He reported shooting 
Vietnamese as they tried to climb aboard the truck, including 
children.  He also reported running over his sergeant while 
operating a road grader and killing 18 Vietnamese with a 
machine gun.  The veteran reported being married while in 
Vietnam and having twin boys.  He stated that his wife and 
children were killed by motor shells one year after the 
marriage.  Mental status examination revealed the veteran was 
neat, clean, and cooperative.  His speech was coherent and 
relevant, but he had some trouble giving historical details 
and the examiner noted differences in various histories.  The 
examiner noted the veteran appeared to be passive and 
dependent in much of his function.  His sensorium was clear 
and his affect was bland.  The veteran was oriented in all 
three spheres.  His intelligence appeared to be in the low 
normal range.  No delusions were apparent and the veteran 
denied hallucinations.  Insight and judgment appeared to be 
fair and the veteran was not psychotic.  A diagnosis of mixed 
personality disorder with passive dependent characteristics 
and symptoms of PTSD was noted.  The examiner opined that the 
veteran was vocationally handicapped from a combination of 
learning disorder, personality factors, and symptoms of PTSD.  
The examiner also noted that the veteran's symptoms, as he 
related them, did not fully support a diagnosis of PTSD.  The 
examiner stated that the veteran apparently did have 
stressful experiences in Vietnam even though he was not 
assigned to combat.  

An April 1986 confirmed rating decision continued to deny 
service connection for PTSD.

Upon VA PTSD examination dated in June 1997, the veteran 
reported being in Vietnam from 1970 to 1971 with the first 
cavalry engineer unit.  The veteran reported experiencing 
nightmares of his Vietnam experiences, intrusive 
recollections, and flashbacks.  The veteran reported running 
over his sergeant while operating a grater in Vietnam.  He 
also reported that his fellow servicemen blamed him for the 
sergeant's death and shot at him.  The veteran stated he had 
had dreams, nightmares, and flashbacks since his return from 
Vietnam in 1971.  He stated he did not report them in 1973 
because he did not want to be labeled a "nut."  The veteran 
also reported that his second wife and his twin boys were 
killed in Vietnam by mortars that the Vietnamese shot into 
their house.  The examiner noted the veteran was quite 
detached from his family, but he did not seem to have a 
foreshortened feature as he felt that he and his fiancée 
would continue to love each other.  The veteran reported 
experiencing sleep difficulties and violent outbursts.  The 
veteran also reported having exaggerated startle response and 
trouble concentrating.  The examiner noted that trouble 
concentrating did not seem to be obvious during this visit.  
It was noted that the veteran was not hypervigilant.  

The veteran also reported killing 19 Vietnamese while on 
guard duty one night.  The veteran's mood was noted as down 
and his affect was constricted.  He did not demonstrate any 
anxiety symptoms or signs of distress as he reported his 
experiences in Vietnam.  Memory appeared to be intact and 
abstractions were adequate.  The examiner noted the veteran's 
intelligence appeared to be below average.  Insight and 
judgment were noted as intact.  The examiner noted a 
provisional diagnosis of PTSD, but stated that the veteran's 
story contained a number of rather remarkable circumstances 
which challenged one's belief and at this point he was 
hesitant to acknowledge the reality of the veteran's 
experiences in Vietnam.  The examiner noted that the veteran 
seemed to relate some of the symptoms of PTSD according to 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV) (Fourth 
Edition), but his stressors could not be confirmed.  The 
examiner noted that he was going to obtain further mental and 
personality testing.  In an addendum, the examiner noted that 
he was hesitant to provide a definitive diagnosis of PTSD as 
further testing did not provide support for such a diagnosis 
and, if anything, was more against the diagnosis.  He noted 
that there would be no Axis I diagnosis until further VA 
records were reviewed.  

In a July 1997 rating action, the RO denied entitlement to 
service connection for PTSD.  In an August 1997 letter to the 
veteran, the RO requested a copy of the veteran's marriage 
certificate to his second wife and birth certificates for his 
twin sons with proof of death or information as to the date 
and place of their deaths.  The RO also requested information 
as to the full identification of the unit to which the 
veteran was assigned at the time of each of his alleged 
stressful events.  The RO requested the dates of assignment 
to each unit also.  

A September 1997 VA psychiatric evaluation demonstrates that 
the veteran reported killing his sergeant with a grader 
during active service and finding the dead bodies of his 
Vietnamese wife and infant sons.  He reported that his family 
was killed by a mortar shell.  The report notes that the 
veteran stated he was unable to prove this because records 
could not be found.  The veteran reported being restless and 
violent in his sleep.  He also reported being depressed at 
times.  Mental status examination revealed the veteran was 
neatly and casually dressed and made good eye contact.  His 
speech was clear and his answers to questions were goal-
directed.  The veteran did not appear to be experiencing any 
hallucinations or delusional thoughts.  He denied having any 
suicidal thoughts or plans.  The veteran's memory, judgment, 
and insight appeared to be grossly intact.  He was oriented 
to all spheres and his higher cognitive functions were 
intact.  A relevant assessment of PTSD was noted.  

A March 1999 lay statement indicates that the veteran had 
recurring nightmares as a result of stress from Vietnam.  It 
was noted that he would wake up suddenly trembling, dreaming, 
sweating, shaking, irritable, out of control, and speaking 
fluent Vietnamese.  

In an April 1999 rating action, the RO denied entitlement to 
service connection for PTSD.  

VA psychiatric notes dated in 2000 demonstrate diagnoses of 
mild recurrent depression and rule-out PTSD.  

A May 2000 private general medical evaluation report notes a 
past medical history of PTSD.  The examiner made no specific 
medical findings in regard to PTSD; however, a relevant 
assessment of PTSD was noted.  

Upon VA mental examination dated in May 2000, the examiner 
noted that the reported military history was from the 
veteran's report and not substantiated with records.  The 
veteran reported serving in Vietnam for one year and "some 
months."  He stated that he was all over Vietnam and that he 
ran over his sergeant with a road grader, but he could not 
recall where in Vietnam it happened.  The veteran reported 
being hospitalized in a VA facility in the late 1970's.  The 
examiner noted the veteran had difficulty telling him exactly 
why he was hospitalized other than that he was having 
nightmares of the accident involving his sergeant.  The 
veteran reported running into his former sergeant's while at 
the hospital.  The veteran reported having recurrent 
nightmares of the incident and physical difficulties with his 
four previous wives.  He also reported trying to kill a good 
friend for making a pass at one of his wives.  The examiner 
described the veteran as an eccentric looking man who was 
unshaven and had long bushy white sideburns.  He related in a 
cooperative fashion and his speech was logical without loose 
associations.  His mood was neutral without significant signs 
of anxiety or depression.  The veteran denied suicidal or 
homicidal ideations, hallucinations, or delusions.  His 
recent and remote memory was intact for current events and 
past history, but the examiner noted he had no way to verify 
the information described by the veteran.  

The examiner noted the veteran presented with complaints of 
post-traumatic nightmares from an accident he claimed 
happened while in Vietnam.  The examiner noted he had no way 
to confirm or deny the incident, but he had relatively little 
confidence in the veteran's history because a number of 
things he said conflicted with information told to previous 
examiners and a number of his historical information had a 
tremendous amount of coincidence which seemed highly 
unlikely.  The examiner noted the veteran also had a history 
of significant antisocial behavior, including wife beating 
and physical assaults.  The examiner stated that at this 
point he could not make a diagnosis of PTSD and could not 
confirm the history of the veteran's claimed stressor.  He 
stated that he saw no current symptomatology of PTSD other 
than his self-reported post-traumatic nightmares.  The 
examiner also opined that the veteran's overall behavior and 
lifestyle suggested a person with a mixed personality 
disorder, including antisocial, borderline, and manipulative 
features.  

In a May 2001 written statement, the veteran reported that 
from mid July 1971 to August 1971 he was stationed with the 
HHC 20th Eng. Bn. (Cbt) and he ran over Sgt. Rosenberg with a 
road grader.  He stated the sergeant was killed and the 
accident happened in Pleiku.  

The record reflects documents obtained in May 2001 from the 
Vietnam Veteran's Memorial Wall website.  These documents 
demonstrate one serviceman with the last name of Rosenberg 
killed in Vietnam.  The serviceman was an Army Captain and 
was killed in May 1972 in a helicopter crash.  No other 
servicemen killed in Vietnam with the rank of sergeant and 
the name of Rosenberg or any similar name were found.  

VA treatment records dated in 2001 are silent for any 
complaints or diagnoses relevant to PTSD.

Following a full and thorough review of the evidence of 
record, the Board concludes that entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, is not warranted as the preponderance of the competent 
evidence is against a finding that the veteran in fact has 
PTSD, and there is otherwise no persuasive evidence that he 
suffers from an acquired psychiatric disability related to 
his period of active duty service. 

While the Board's determination in this appeal is essentially 
based on a finding that the veteran does not suffer from 
PTSD, it should be noted that there has been no verification 
of the stressors alleged by the veteran which include running 
over a sergeant with the last name of Rosenberg, losing his 
Vietnamese wife and infant sons to mortar fire, and shooting 
Vietnamese adults and children while on guard duty and riding 
on a supply truck.  A search of veterans killed during the 
Vietnam War failed to reveal any Sergeant Rosenberg killed in 
the manner alleged by the veteran or similar circumstances.  
In regard to the death of his second wife and infant sons, 
the veteran has failed to respond to the RO's request for a 
copy of the marriage and birth certificates.  He has also 
failed to provide any detailed information as to their names 
or the date and place of their deaths.  Furthermore, the 
Board notes that the veteran's allegation is somewhat 
inconsistent with his service personnel records, which 
demonstrate that he served in Vietnam for only nine months 
and 12 days.  Additionally, the veteran has failed to provide 
any information as to unit assignment, dates, or any other 
details in regard to the remainder of his alleged stressors.  
The Board notes that the "duty to assist" the veteran in 
the development of facts pertinent to his claim is not a 
"one-way street," wherein the entire burden of such 
development is placed on the VA.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  Further, as hereinafter more particularly 
discussed, trained medical personnel have questioned the 
credibility of the veteran's assertions regarding his Vietnam 
experiences. 

VA examination reports dated in April 1986 and June 1997 
demonstrate findings that a diagnosis of PTSD was not fully 
supported.  Furthermore, in a May 2000 VA mental examination 
report, the examiner stated that he could not make a 
diagnosis of PTSD and he saw no current symptomatology of 
PTSD other than the veteran's self-reported post-traumatic 
nightmares.  

The Board recognizes that a September 1997 VA psychiatric 
evaluation and a May 2000 private general medical evaluation 
demonstrate assessments of PTSD.  However, these assessments 
were based on unverified accounts of traumatic events 
recounted by the veteran.  Additionally, the May 2000 private 
evaluation report reflects no specific medical findings or 
comment in regard to PTSD or any mental disability, only a 
bare assessment of PTSD.  Failure of a physician to provide a 
basis for his opinion goes to the weight or credibility of 
the evidence in an adjudication on the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The 
Board also notes that it is not bound to accept the opinions 
of physicians whose diagnoses of PTSD are based on unverified 
or inaccurate histories of stressful events as related by the 
veteran.  "Just because a physician or health care 
professional accepted the appellant's description of his 
Vietnam experiences as credible, and diagnosed the appellant 
as suffering from PTSD, does not mean the Board is required 
to grant service connection for PTSD."  See Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  Furthermore, it has 
been held as a matter of law that "credible supporting 
evidence that the claimed [in-service] event actually 
occurred" can not be provided by medical opinion based on 
post-service examination.  See Moreau v. Brown, 9 Vet. App. 
389, 394-396 (1996).

The Board also recognizes that service medical records 
demonstrate a diagnosis of inadequate personality in November 
1973.  Diagnostic impressions of mixed personality disorder 
are also found in a July 1985 VA clinical record, an April 
1986 VA psychiatric examination, and a May 2000 VA 
examination report.  However, personality disorders and 
mental deficiency are not diseases or injuries within the 
meaning of applicable legislation pertaining to disability 
compensation.  See 38 C.F.R. § 3.303(c).  "[Personality] 
disorders are developmental in nature, and, therefore, not 
entitled to service connection.  Regulatory authority 
provides that personality disorders will not be considered as 
disabilities under terms of the [Schedule for Rating 
Disabilities].  See 38 C.F.R. §§ 4.9, 4.127.  Thus, service 
connection may not be granted for an inadequate personality 
and/or mixed personality disorder.

In summary, the record does not demonstrate a persuasive 
medical diagnosis of PTSD based upon a verified stressful in-
service event.  Furthermore, the medical evidence does not 
demonstrate a causal connection between a current psychiatric 
disorder, if any, and the veteran's active military service.  
Accordingly, in the absence of competent medical evidence of 
a causal connection between the veteran's current 
symptomatology and military service, entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, is not warranted.  The Board further finds that a 
remand for a medical examination or opinion is not warranted 
as the veteran has previously been afforded several VA mental 
examinations.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.  Gilbert v. Derwinski, 1 Vet. App. 
at 53 (1990).  


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

